DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 20-33 and 40 are pending, with claims 20-22, 26-28, and 31-32 currently amended and claim 40 new. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 31 is objected to because of the following informalities:
“a plurality of common electrode lines” in line 10 should be “the plurality of common electrode lines”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 20-33 and 36-38 filed on February 24, 2021. The 35 U.S.C. § 112 rejections in the previous Office Action filed on February 01, 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-33 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (US PG-Pub No.: 2003/0058377 A1, hereinafter, “Chae”), prior art of record.

[AltContent: rect]               
    PNG
    media_image1.png
    513
    430
    media_image1.png
    Greyscale


[AltContent: textbox (Connecting line)][AltContent: arrow]               
    PNG
    media_image1.png
    513
    430
    media_image1.png
    Greyscale



Regarding claim 20, Chae discloses a display panel (see Chae, FIGs. 4, 5 and 6, with FIG. 6 being a cross-sectional view of FIG. 5, and FIG. 4 being another cross-sectional view of lower substrate of FIG. 5, ¶ [0036]), comprising:
a plurality of data lines (161+162, ¶ [0034] and FIG. 5) on a base substrate (110, FIG. 4);
a plurality of gate lines (121+122, FIGs. 4 and 5) crossing over the plurality of data lines (161+162);
a plurality of thin film transistors (FIGs. 4 and 5);

a black matrix (191, ¶ [0037]) on a side of the plurality of pixel electrodes (181) away from the base substrate (110, FIG. 6);
wherein an orthographic projection of the black matrix (191) on the base substrate (110) covers orthographic projections of the plurality of gate lines (121+122) and the plurality of thin film transistors on the base substrate (110, FIGs. 4, 5, and 6);
the black matrix (191) is absent in an inter-subpixel region (annotated FIG. 5 above) between two adjacent subpixels spaced apart by a respective one of the plurality of data lines (161+162, FIG. 5);
the black matrix (191) comprises a plurality of black matrix bars (two bars are shown in FIG. 5);
a respective one of the plurality of black matrix bars (191) comprises a main body (annotated FIG. 5 above) and a plurality of extension portions (annotated FIG. 5 above) respectively extending away from the main body (annotated FIG. 5 above);
an orthographic projection of the main body (annotated FIG. 5 above) on the base substrate (110) overlaps with an orthographic projection of a respective one of the plurality of gate lines (121+122, FIG. 5);
an orthographic projection of a respective one of the plurality of extension portions (annotated FIG. 5 above) on the base substrate (110) overlaps with an orthographic projection of a respective one of the plurality of thin film transistors (FIG. 5), and


Regarding claim 21, Chae discloses the display panel of claim 20, wherein, in the inter-subpixel region between the two adjacent subpixels spaced apart by the respective one of the plurality of data lines (161+162), an orthographic projection of the respective one of the plurality of data lines (161+162) on the base substrate (110) overlaps with orthographic projections of two neighboring pixel electrodes (181) on the base substrate (110) along a width direction (up-down) of the respective one of the plurality of data lines (161+162, FIGs. 4 and 5).

Regarding claim 22, Chae discloses the display panel of claim 21, further comprising a plurality of common electrode lines (125, ¶ [0036] and FIGs. 4, 5, and 6), the plurality of common electrode lines (125) being spaced apart from the plurality of data lines (161+162) by an insulating layer (130, ¶ [0036]) and being between the insulating layer (130) and the base substrate (110, FIG. 4); wherein, in the inter-subpixel region (annotated FIG. 5 above) between the two adjacent subpixels spaced apart by the respective one of the plurality of data lines (161+162), the orthographic projection of the respective one of the plurality of data lines (161+162) on the base substrate (110) covers (“covers” is interpreted as overlaps since orthographic projection is not 3-D) an 

Regarding claim 23, Chae discloses the display panel of claim 20, further comprising a plurality of common electrode lines (125, ¶ [0036] and FIGs. 4, 5, and 6), the plurality of common electrode lines (125) being spaced apart from the plurality of data lines (161+162) by an insulating layer (130, ¶ [0036]) and being between the insulating layer (130) and the base substrate (110. FIG. 4); wherein, in the inter-subpixel region between the two adjacent subpixels spaced apart by the respective one of the plurality of data lines (161+162), an orthographic projection of a respective one of the plurality of common electrode lines (125) on the base substrate (110) overlaps with orthographic projections of two neighboring pixel electrodes (181) on the base substrate (110) along a width direction (left-right direction) of the respective one of the plurality of common electrode lines (125, FIG. 5).

Regarding claim 24, Chae discloses the display panel of claim 23, wherein, in the inter-subpixel region (annotated FIG. 5 above) between the two adjacent subpixels spaced apart by the respective one of the plurality of data lines (161+162), the orthographic projection of the respective one of the plurality of common electrode lines 

Regarding claim 25, Chae discloses the display panel of claim 23, wherein the plurality of common electrode lines (125) and the plurality of gate lines (121+122) are in a same layer and comprise a same material (¶ [0033] and FIG. 6).

Regarding claim 26, Chae discloses the display panel of claim 23, wherein the respective one of the plurality of common electrode lines (125) comprises a plurality of segments (several separated 125 in FIG. 5), the plurality of segments being arranged along an extension direction (up-down direction) of the respective one of the plurality of data lines (121+122, FIG. 5).

Regarding claim 27, Chae discloses an array substrate (see Chae, FIGs. 4, 5 and 6, with FIG. 6 being a cross-sectional view of FIG. 5, and FIG. 4 being another cross-sectional view of lower substrate of FIG. 5, ¶ [0036]), comprising:
a plurality of common electrode lines (125, ¶ [0036] and FIGs. 4, 5, and 6) on a base substrate (110, FIG. 4);

a plurality of gate lines (121+122, FIGs. 4 and 5) crossing over the plurality of data lines (161+162, FIG. 5); and
a plurality of pixel electrodes (181, FIGs. 4, 5, and 6) on a side of the plurality of data lines (161+162) away from the base substrate (110, FIG. 4);
wherein, in an inter-subpixel region (annotated FIG. 5 above) between two adjacent subpixels spaced apart by a respective one of the plurality of data lines (161+162), an orthographic projection of the respective one of the plurality of data lines (161+162) on the base substrate (110) overlaps with an orthographic projection of a respectively one of the plurality of common electrode lines (125) on the base substrate (110, FIGs. 4 and 5);
the plurality of common electrode lines (125) comprise a plurality of blocks (annotated FIG. 5_2 above, only one block is shown since only one pixel is shown in FIG. 5) arranged along an extension direction (left-right direction) of the respective one of the plurality of gate lines (121+122, FIG. 5);
an orthographic projection of the respective one of the plurality of blocks (annotated FIG. 5_2 above) on the base substrate (110) overlaps with an orthographic projection of a portion of the respective one of the plurality of data lines (161+162) in the inter-subpixel region (annotated FIG. 5 _2 above);
adjacent blocks (annotated FIG. 5-2 above, only one block is shown) of the plurality of blocks are connected by a connecting line (annotated FIG. 5_2 above); and


Regarding claim 28, Chae discloses the array substrate of claim 27, wherein the respective one of the plurality of common electrode lines (125) comprises a plurality of segments (several separated 125, FIG. 5), the plurality of segments being arranged along the extension direction (up-down direction) of the respective one of the plurality of data lines (121+122, FIG. 5).

Regarding claim 29, Chae discloses the array substrate of claim 28, wherein orthographic projections of the plurality of segments (125) on the base substrate (110) are non-overlapping with orthographic projections of the plurality of gate lines (121+122) on the base substrate (110, FIGs. 5 and 6).

Regarding claim 30, Chae discloses the array substrate of claim 27, wherein the plurality of common electrode lines (125) and the plurality of gate lines (121+122) are in a same layer and comprise a same material (¶ [0033] and FIG. 6).

Regarding claim 31, Chae discloses the array substrate of claim 27, wherein, in the inter-subpixel region between the two adjacent subpixels spaced apart by the 

Regarding claim 32, Chae discloses the array substrate of claim 27, wherein, in the inter-subpixel region between the two adjacent subpixels spaced apart by the respective one of the plurality of data lines (161+162), an orthographic projection of the respective one of the plurality of common electrode lines (125) on the base substrate (110) overlaps with orthographic projections of two neighboring pixel electrodes (181) on the base substrate (110) along a width direction (left-right direction) of the respective one of the plurality of common electrode lines (125); in the inter-subpixel region between the two adjacent subpixels spaced apart by the respective one of the plurality 

Regarding claim 33, Chae discloses a display panel, comprising the array substrate of claim 27; and a black matrix (191, ¶ [0037]) on a side of the plurality of pixel electrodes (181) away from the base substrate (110, FIG. 6); wherein the array substrate further comprises a plurality of thin film transistors (FIGs. 4 and 5); an orthographic projection of the black matrix (191) on the base substrate (110) covers orthographic projections of the plurality of gate lines (121+122, FIGs. 5 and 6) and the plurality of thin film transistors (FIGs. 4 and 5) on the base substrate (110); and the black matrix (191) is absent in the inter-subpixel region (annotated FIG. 5 above) between the two adjacent subpixels spaced apart by the respective one of the plurality of data lines (161+162).

Regarding claim 40, Chae discloses the display panel of claim 20, wherein along a direction (either left-right direction or up-down direction) of the respective one of the .

Response to Arguments
Applicant's arguments filed on February 24, 2021 regarding claims 20 and 27 have been fully considered but they are not persuasive. Applicant alleged that Chae fails to disclose the currently amended limitation of claims 20 and 27 (Remarks, page 12), but did not discuss the references applied against the claims, and did not explain how the claims avoid the references or distinguish from them. Therefore, the arguments are not persuasive. Please refer to statements above regarding claims 20 and 27 for the detailed explanation regarding how Chae discloses the currently amended claims 20 and 27. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/XIA L CROSS/Examiner, Art Unit 2892